

Exhibit 10.16
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This Third Amendment to Loan and Security Agreement (the “Amendment”), is made
and entered into as of December 21, 2016, by and among PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”) and OBALON THERAPEUTICS, INC. and
OBALON THERAPEUTICS, LLC (each a “Borrower”, and collectively, “Borrowers”).
RECITALS
Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of June 14, 2013 (as amended from time to time, with related documents, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:


1)
Bank and Borrowers hereby agree that that certain Third Warrant to Purchase
Stock issued by Obalon Therapeutics, Inc. to Bank on September 7, 2016 is hereby
cancelled without exercise.

2)
Section 2.1(b) of the Agreement is hereby amended and restated, as follows:

(b)    Term Loans.
(i)    Term Loan A. Subject to and upon the terms and conditions of this
Agreement, on December 21, 2016 or as soon thereafter as all conditions
precedent to the making thereof have been met, Bank shall make a term loan to
Borrowers in the principal amount of $10,000,000 (the “Term Loan A”). The
proceeds of the Term Loan A shall be used to refinance the aggregate principal
amount of all indebtedness owing from Borrowers to Bank as of December 21, 2016.
(ii)    Term Loans B. Subject to and upon the terms and conditions of this
Agreement, Bank agrees to make one (1) or more term loans to Borrowers in an
aggregate principal amount not to exceed $5,000,000 (each a “Term Loan B” and
collectively the “Term Loans B”, and together with the Term Loan A, each a “Term
Loan” and collectively, the “Term Loans”). Borrowers may request Term Loans B at
any time on or before the Availability End Date. The proceeds of the Term Loans
B shall be used for general working capital purposes and for capital
expenditures.
(iii)    Interest shall accrue from the date of each Term Loan at the rate
specified in Section 2.3(a), and prior to the Interest-Only End Date shall be
payable monthly beginning on the first day of the month next following such Term
Loan, and continuing on the same day of each month thereafter. Any Term Loans
outstanding on the Interest-Only End Date shall be payable in equal monthly
installments of principal, plus all accrued interest, beginning on the date that
is one month immediately following the Interest-Only End Date, and continuing


1



--------------------------------------------------------------------------------




on the same day of each month thereafter through the Term Loan Maturity Date, at
which time all amounts due in connection with the Term Loans and any other
amounts due under this Agreement shall be immediately due and payable. Term
Loans, once repaid, may not be reborrowed. Borrowers may prepay any Term Loan
without penalty or premium.
(iv)    When Borrowers desire to obtain a Term Loan B, Borrowers shall notify
Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:30 p.m. Eastern time on the day on which the Term Loan
B is to be made. Such notice shall be substantially in the form of Exhibit C.
The notice shall be signed by an Authorized Officer.
3)
Section 2.1(c) of the Agreement is hereby deleted.

4)
Section 6.6 of the Agreement is hereby amended and restated, as follows:

6.6    Accounts. Borrowers shall at all times maintain Cash in accounts at Bank
in an aggregate amount equal to or greater than the aggregate amount of all
Indebtedness of Borrowers to Bank then outstanding.
5)
Section 6.7 of the Agreement is hereby amended and restated, as follows:

6.7    [Reserved].
6)
The following defined terms in Exhibit A to the Agreement are hereby amended and
restated, as follows:

“Availability End Date” means December 21, 2017.


“Interest-Only End Date” means June 21, 2018.


“Term Loan Maturity Date” means December 21, 2020.


7)
Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Each Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

8)
Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

9)
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.



2



--------------------------------------------------------------------------------




10)
As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

(a)
this Amendment, duly executed by each Borrower;

(b)
payment of a $15,000 facility fee, which may be debited from any Borrower’s
accounts;

(c)
payment of all Bank Expenses, including Bank’s expenses for the documentation of
this amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any
Borrower’s accounts; and

(d)
such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.



[Signature Page Follows]




3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
OBALON THERAPEUTICS, INC.        




By:      /s/ Andrew Rasdal                
Name:      Andrew Rasdal             
Title:      Chief Executive Officer            




OBALON THERAPEUTICS, LLC        




By:      /s/ Andrew Rasdal                
Name:      Andrew Rasdal             
Title:      Chief Executive Officer        




PACIFIC WESTERN BANK        




By:     /s/ Sean Noonan             
Name:     Sean Noonan                    
Title:     Vice President                
























4

